Citation Nr: 1009036	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-35 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral and thoracic strain with degenerative changes.

2.  Entitlement to an evaluation in excess of 10 percent for 
burn scar of the right foot with metatarsalgia.

3.  Entitlement to a compensable evaluation for a scar of the 
left thigh donor site graft.

4.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the service-connected 
right foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1972  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision issued 
by the RO.


FINDINGS OF FACT

1.  Lumbosacral and thoracic strain with degenerative changes 
is manifested by forward flexion to 90 degrees and a combined 
range of motion totaling 240 degrees.  Forward flexion 
greater than 30 degrees but not greater than 60 degrees; 
combined range of motion totaling less than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour is not demonstrated.

2.  Burn scar of the right foot with metatarsalgia is 
manifested by subjective complaints of pain, tenderness, 
weakness and fatigability; objective evidence includes normal 
range of motion and mild flaking of the skin (probably tinea 
infection between toes and on bottom of foot); otherwise 
there is no documented functional impairment.

3.  The left thigh donor site graft is shown to be 
asymptomatic; it is shown to be well healed without any 
documented functional impairment.  
 
4.  A right knee disorder was not present in service, and is 
not causally or etiologically related to the service-
connected right foot disability.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lumbosacral and thoracic strain with degenerative changes 
were not met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5237 (2009).

2.  The criteria for a rating in excess of 10 percent for 
burn scar of the right foot with metatarsalgia have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 4.71a, 
Diagnostic Code (DC) 5279 (2008).

3. The criteria for the assignment of a compensable rating 
for the scar of the left thigh donor site graft have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.118, including Diagnostic Codes 7801-7805 (2009).  

4.  A right knee disorder was not incurred in or aggravated 
by military service and is not proximately due to, the result 
of, or aggravated by his service-connected right foot 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2009).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in June and October 2006 .  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claim and 
identified his duties in obtaining information and evidence 
to substantiate his claims.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned ratings for low back, 
right foot and left leg disabilities as well as the denial of 
service connection for the claimed right knee disorders in a 
notice of disagreement, no further duty to inform the Veteran 
of the requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the letters sent to the Veteran.  The 
notice requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.


Laws and Regulations-Increase Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings from 
the time the claim is file until VA makes a final decision.  
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40. The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement. 38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

Low Back

   
Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2009)

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 
Effective September 26, 2003

Factual Background and Analysis

In a March 1973 rating decision, the RO granted service 
connection for lumbar muscle strain with limitation of motion 
and assigned a 10 percent rating for the disability.  In an 
August 1974 rating decision, the evaluation was increased to 
20 percent.  In an April 1977 rating decision, the evaluation 
was decreased to 10 percent.  In the February 2007 rating 
decision (presently on appeal), the RO denied the Veteran's 
claim for entitlement to an increased evaluation and 
maintained the 10 percent rating.

In a June 2006 VA examination, the Veteran reported the 
history of his back disability.  He complained of severe, 
weekly flare-ups that lasted four to seven days at a time.  
He reported the back pain interfered with his ability to do 
what he wanted.  Precipitating/aggravating factors of pain 
included sitting, walking (especially uphill), bending, 
twisting, fatigue and moving equipment as part of his 
occupation.  Rest provided relief of the back symptoms.

He complained of severe fatigue, moderate decreased motion, 
moderate stiffness (in lower back up to right shoulder), 
severe weakness (in lower and upper back) and severe pain.  
He described the pain as an aching, sharp, stabbing pain.

Objectively, no spasm of the back was noted.  Using a 
goniometer, flexion was measured as 90 degrees, , extension 
was to 30 degrees, and lateral flexion was to 30 degrees 
bilaterally, and lateral rotation was to 30 degrees 
bilaterally (although, in rotation, pain began at 25 degrees 
through end range).  There was no additional loss of motion 
on repetitive use due to pain, fatigue, weakness or lack of 
endurance.  X-rays showed early spurring in the lumbar spine.  
Otherwise, the examination was unremarkable.  The diagnosis 
was back strain.  The examiner noted that the range of motion 
was normal, and that the back disability had no significant 
effect on the Veteran's occupational functioning or in his 
activities of daily living.

In an August 2008 VA examination report, the Veteran's 
subjective complaints and the objective findings of the 
examination remained wholly unchanged from the previous 
examination.  An imaging study of the lumbosacral spine 
revealed some early spurring, but the body stature and disc 
spaces were normal, as was alignment.

The Board has reviewed the evidence of record and finds a 
rating in excess of 10 percent for the back disability is not 
warranted.  In this regard, in both examinations the Veteran 
had noted early spurring in the lumbar spine; otherwise, he 
had full range of motion and no other abnormal findings.   
The criteria for a 20 percent rating would require forward 
flexion greater than 30 degrees but not greater than 60 
degrees; combined range of motion totaling less than 120 
degrees; muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour; or, 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past year.  Such impairment was simply not 
documented.  As such, the Board finds that the Veteran is not 
entitled to a rating in excess of 10 percent.

Right Foot

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, 
not improved by orthopedic shoes or appliances:

  Bilateral
5
0

  Unilateral
3
0

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain 
on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities:

  Bilateral
3
0

  Unilateral
2
0

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of 
the tendo achillis, pain on manipulation and use of 
the feet, bilateral or unilateral
1
0

Mild: symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008)

527
7
Weak Foot, bilateral:

A symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation, and weakness:

Rate the underlying condition, minimum rating
10
38 C.F.R. § 4.71a, Diagnostic Code 5277 (2008)

527
8
Claw foot (pes cavus), acquired:

Marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity:

  Bilateral
50

  Unilateral
30

All toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads:

  Bilateral
30

  Unilateral
20

Great toe dorsiflexed, some limitation of dorsiflexion 
at ankle, definite tenderness under metatarsal heads:

  Bilateral
10

  Unilateral
10

  Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2008)

527
9
Metatarsalgia, anterior (Morton's disease), 
unilateral, or bilateral  
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5279 (2008)

528
0
Hallux valgus, unilateral:

Operated with resection of 
metatarsal head
10

Severe, if equivalent to 
amputation of great toe  
10
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2008)

5281
Hallux rigidus, unilateral, 
severe:

Rate as hallux valgus, severe.
Note: Not to be combined with claw 
foot ratings.
38 C.F.R. § 4.71a, Diagnostic Code 5281 (2008)

528
2
Hammer toe:


All toes, unilateral 
without claw foot  
10

Single toes
0
38 C.F.R. § 4.71a, Diagnostic Code 5282 (2008)

528
3
Tarsal, or metatarsal bones, malunion of, or nonunion 
of:

Severe 
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5283 (2008)

528
4
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008)

Factual Background and Analysis

In an August 1974 rating decision, the RO granted service 
connection for burn scar and metatarsalgia of the right foot 
and assigned a 10 percent rating for the disability.  In the 
appealed February 2007 rating decision, the RO denied the 
Veteran's claim for entitlement to an increased evaluation 
and maintained the 10 percent rating.

In a June 2006 VA examination, the Veteran reported the 
history of his right foot disability.  He complained the 
initial injury had escalated and as he applied pressure by 
walking, standing, etc., pain resulted.  Rest and just 
allowing the pain to run its course helped to alleviate the 
pain.  The foot pain prevented him from doing what he wanted 
to do.  He reported that he was unable to stand for more than 
a few minutes and was unable to walk more than a few yards.  
His orthotic inserts offered little relief.  He complained of 
tenderness, heat, fatigability, weakness and pain in the 
ball, arch and heel of the right foot with standing and 
walking.

Objectively, there was no abnormal motion, and no crepitus, 
effusion, edema, fatigability, instability, muscle atrophy, 
painful motion, spasm, tenderness, heat, weakness or 
incoordination of the foot.  Gait was normal and he had no 
evidence of abnormal weight bearing.  He had no structural 
deformity or evidence of malunion/nonunion of the tarsal 
metatarsal joints of the foot.  He had mild flaking of the 
skin, probably tinea infection between the toes and on the 
bottom of the foot.  Otherwise, examination of the foot was 
unremarkable.  X-ray films of the foot were also normal.  The 
diagnosis was foot strain and the examiner indicated the foot 
strain had no significant effect on the Veteran's 
occupational functioning and in his activities of daily 
living.  In this regard, the examiner explained that although 
the Veteran complained that the foot pain affected his work, 
he wasn't losing significant time due to it and he continued 
to work in spite of the condition.

In a September 2006 VA podiatry consult record, the Veteran 
complained of pain with all activity and standing in his 
right foot.  He described the pain as a sharp pain and noted 
that he had tried to relieve the pain with over-the-counter 
inserts.  Objectively, there was no edema about the foot.  
There was approximately zero degrees of dorsiflexion about 
the ankle.  He had pain with dorsiflexion of the ankle along 
the plantar fascia.  Additionally, he had pain with palpation 
along the plantar fascia and medial calcaneal tubercle.  X-
rays were negative for fracture.  The assessment was right 
plantar fasciitis.  The Veteran was advised of his treatment 
options, including prescription custom inserts, stretching 
exercises, injections, surgery and medications.  He was 
directed to return to the clinic after his custom inserts 
were obtained.

In the August 2008 VA examination, the Veteran's reported 
complaints remained wholly unchanged.  He complained of pain, 
redness and weakness with walking and standing.  The pain was 
located in the ball of the foot and "sometimes toward the 
heel.  His work, specifically climbing ladders, aggravated 
the pain and time/rest helped to alleviate the pain.  He had 
no functional limitations on standing and walking.  Orthotic 
inserts for his plantar fasciitis offered little relief.

Objectively, there was no evidence of painful motion, 
swelling, tenderness, instability, weakness or abnormal 
weight bearing.  In the right foot there was evidence of flat 
foot, bunion and faint discoloration to arch region from 
previous burn; otherwise, there were no abnormal findings.  
The gait was normal and the examiner was unable to reproduce 
pain to the right arch region via palpation.  The diagnosis 
was residual superficial burn to bottom of right foot with 
intermittent foot pain to arch region due to burn scar right 
foot with metatarsalgia.  There was no significant effect on 
his occupational functioning or in his daily activities.

The Board has reviewed the evidence of record and finds that 
a rating in excess of 10 percent is not warranted.  In this 
regard, the Veteran's right foot disability is currently 
rated as 10 percent disabling under Diagnostic Code 5279 
which is the maximum schedular rating that can be assigned 
under this diagnostic code.  Therefore, there is no basis for 
a higher rating under Diagnostic Code 5279. There was no 
additional loss of motion on repetitive use due to pain, 
fatigue, weakness or lack of endurance, thus a higher 
evaluation cannot be awarded.  See 38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca supra .  

The Board has considered whether increased rating can be 
awarded under other applicable diagnostic codes contemplating 
foot disabilities.  There is no evidence of findings of 
severe flat foot; acquired claw foot (pes cavus); malunion of 
tarsal or metatarsal bones; or moderately severe foot injury 
that would support the assignment of a higher rating under 
alternative rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5278, 5283, 5284 (2008).  These 
diagnostic codes are factually inapplicable in this case.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  
Therefore, the assignment of an evaluation in excess of 10 
percent for the right foot disability is not warranted.  

Left Thigh Scar

7801
Burn scar(s) or scar(s) due to other causes, 
not of the head, face, or neck, that are deep 
and nonlinear: 
Rating
 
Area or areas of 144 square inches (929 sq. 
cm.) or greater
40
 
Area or areas of at least 72 square inches (465 
sq. cm.) but less than 144 square inches (929 
sq. cm.)
30
 
Area or areas of at least 12 square inches (77 
sq. cm.) but less than 72 square inches (465 
sq. cm.)
20
 
Area or areas of at least 6 square inches (39 
sq. cm.) but less than 12 square inches (77 sq. 
cm.)
10
Note (1): A deep scar is one associated with underlying soft 
tissue damage. 
Note (2): If multiple qualifying scars are present, or if a 
single qualifying scar affects more than one extremity, or a 
single qualifying scar affects one or more extremities and 
either the anterior portion or posterior portion of the 
trunk, or both, or a single qualifying scar affects both the 
anterior portion and the posterior portion of the trunk, 
assign a separate evaluation for each affected extremity 
based on the total area of the qualifying scars that affect 
that extremity, assign a separate evaluation based on the 
total area of the qualifying scars that affect the anterior 
portion of the trunk, and assign a separate evaluation based 
on the total area of the qualifying scars that affect the 
posterior portion of the trunk. The midaxillary line on each 
side separates the anterior and posterior portions of the 
trunk. Combine the separate evaluations under § 4.25. 
Qualifying scars are scars that are nonlinear, deep, and are 
not located on the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2009)

780
2
Burn scar(s) or scar(s) due to other causes, not 
of the head, face, or neck, that are superficial 
and nonlinear:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.
 
Note (2): If multiple qualifying scars are present, or 
if a single qualifying scar affects more than one 
extremity, or a single qualifying scar affects one or 
more extremities and either the anterior portion or 
posterior portion of the trunk, or both, or a single 
qualifying scar affects both the anterior portion and 
the posterior portion of the trunk, assign a separate 
evaluation for each affected extremity based on the 
total area of the qualifying scars that affect that 
extremity, assign a separate evaluation based on the 
total area of the qualifying scars that affect the 
anterior portion of the trunk, and assign a separate 
evaluation based on the total area of the qualifying 
scars that affect the posterior portion of the trunk. 
The midaxillary line on each side separates the anterior 
and posterior portions of the trunk. Combine the 
separate evaluations under § 4.25. Qualifying scars are 
scars that are nonlinear, superficial, and are not 
located on the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7802 (2009)

780
4
Scar(s), unstable or painful:
Ratin
g
 
Five or more scars that are unstable or painful
30
 
Three or four scars that are unstable or painful
20
 
One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar. 
 
 
Note (2): If one or more scars are both unstable 
and painful, add 10 percent to the evaluation that 
is based on the total number of unstable or 
painful scars. 

 
Note (3): Scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an 
evaluation under this diagnostic code, when 
applicable. 
 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2009)

780
5
Scars, other (including linear scars) and other effects 
of scars evaluated under diagnostic codes 7800, 7801, 
7802, and 7804:
 
Evaluate any disabling effect(s) not considered in a 
rating provided under diagnostic codes 7800-04 under an 
appropriate diagnostic code.
38 C.F.R. § 4.118, Diagnostic Code 7805 (2009)

Factual Background and Analysis

In an August 1974 rating decision, the RO granted service 
connection for scar, left thigh, donor site skin graft with 
deep pain and assigned a 10 percent rating for the 
disability.  In an April 1977 rating decision, the evaluation 
was decreased to a noncompensable rating.  In the appealed 
February 2007 rating decision, the RO denied the Veteran's 
claim for entitlement to a compensable evaluation for the 
left thigh donor site scar. 

During a June 2006 VA examination, the examiner observed a 
scar, 4.5 centimeters (cm) (width) by 10 cm (length), located 
on the anterior surface of the left thigh.  The scar was not 
tender to palpitation, adherent to underlying tissue, 
productive of limitation of motion or loss of function, 
associated with underlying soft tissue damage or manifested 
by skin ulceration or breakdown.

In the August 2008 VA examination report, the examiner 
observed a scar, 6 cm (width) by 11 cm (length), located on 
the left anterior thigh.  The scar was described as a 
hyperpigmented, smooth surfaced, post skin-graft scar.  The 
other findings were unchanged from the June 2006 VA 
examination.

The Board has reviewed the evidence of record and finds that 
a compensable rating for the left thigh donor site scar is 
not warranted.  The criteria for a compensable rating would 
require a scar covering an area or areas of at least 6 square 
(sq.) inches (39 sq. cm) but less than 12 sq. inches (77sq. 
cm); a superficial (not associated with underlying soft 
tissue damage) and nonlinear scar covering an area or areas 
144 sq. inches (929 sq. cm) or greater; or, one or two scars 
that are unstable (one with frequent loss of covering of skin 
over the scar) and painful.  Such impairment was simply not 
documented.  As such, the Board finds that the Veteran is not 
entitled to a compensable rating for the left thigh donor 
site scar.

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating.  

The Board finds that the service-connected disabilities at 
issue are not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards at any time during the pendency of the evaluation 
period.  38 C.F.R. § 3.321(b)(1).  In this regard, the Board 
notes that the Veteran's service-connected disabilities have 
not necessitated frequent periods of hospitalization and 
there is no objective evidence that they resulted in marked 
interference with his employment.  The facts of this case do 
not present such an extraordinary disability picture such 
that the Board is required to remand this matter to the RO 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Laws and Regulations-Service Connection

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).    

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310(b)  

VA will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.  The rating activity will 
determine the baseline and current levels of severity under 
VA's Schedule for Rating Disabilities (38 C.F.R., part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
Id.             

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran contends that he has a right knee disorder due to 
his service-connected right foot disorder.  In this case, 
there is no evidence of a current right knee disorder being 
present or evidence to substantiate any causal relationship 
between his service-connected right foot disability and his 
claimed right knee disorder.  As such, no action is required 
to establish the "baseline level of severity" of his 
service-connected right foot disability and the provisions of 
38 C.F.R. § 3.310(b) are not directly relevant to this case.  

In a March 2004 VA orthopedic consult record, the Veteran 
complained of a history of pain in both knees.  He 
acknowledged that he had no more pain; however, he wanted to 
be checked out.  Objectively, he had full range of motion in 
the right knee with very mild effusion.  Lachmans and 
provocative tests for the menisci were all negative.  X-rays 
demonstrated a very mild arthritic change.  The diagnosis was 
mild synovitis of the right knee without pain.  He was 
instructed in his quad exercise and the physician indicated 
there was no need for the Veteran to seek further treatment 
unless the pain returned.

In an August 2006 VA physical therapy consult, the Veteran 
complained of, in pertinent part, right knee pain.  He 
described the pain as an achy pain.  Objectively, range of 
motion of the right knee was within normal limits.  The 
assessment was medial right knee pain.  A right knee brace 
was ordered for the knee.

In a June 2007 VA emergency room record, the Veteran 
complained of intermittent right knee pain and swelling 
ongoing for the past three years.  He denied any injury to 
the knee.  He requested medication for inflammation and he 
was prescribed a pain medication and given an ace wrap.

Given its review of the record, the Board finds that service 
connection for the claimed right knee disorder is simply not 
warranted.  The Board is aware that the March 2004 VA 
treatment record diagnoses mild synovitis; however, in 
subsequent records the Veteran consistently complains of 
right knee pain but objective findings showed a normal right 
knee.  Relevant diagnosis, August 2006, was medial right knee 
pain.  To that end, The Board notes that "pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  The 
regulations are clear that service connection is allowed for 
a current disability proximately due to or the result of a 
service-connected disability.  In this case, the evidence of 
record simply fails to show that the Veteran has a current 
disability manifested by a right knee condition proximately 
due to, the result of, or aggravated by his service-connected 
right foot disability.  38 C.F.R. § 3.310; see also Allen v. 
Brown, 7 Vet. App. at 448 (1995).  

The only other evidence of record supporting the Veteran's 
claim is his various lay assertions.  While he is certainly 
competent to report symptoms capable of lay observation, he 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable regarding this issue on 
appeal because the preponderance of the evidence is against 
his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).  Accordingly, the issue on 
appeal is denied.


ORDER

An evaluation in excess of 10 percent for the lumbosacral and 
thoracic strain with degenerative changes is denied.

An evaluation in excess of 10 percent for burn scar of the 
right foot with metatarsalgia is denied.

A compensable evaluation for the scar of the left thigh donor 
site graft is denied.

Service connection for a right knee disorder, to include as 
secondary to the service-connected right foot disability is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


